DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a retention mechanism” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11 and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,785,659 to Maurer et al (Maurer hereinafter).
Regarding claim 1, Maurer teaches a fluid cylinder for a fluid end section of a reciprocating pump, the fluid end cylinder comprising: a body (10) having a plunger bore (14) and a pressure chamber (within 14) that fluidly communicates with each other, the plunger bore comprising a packing segment (26) configured to hold a packing (22); a sleeve (21) received within the packing segment of the plunger bore, the sleeve being configured to hold a plunger (15) within an internal passage (24) of the sleeve such that the plunger is configured to reciprocate within the plunger bore during operation of the reciprocating pump; and a retention mechanism (25) secured within the plunger bore such that the retention mechanism is configured to retain the sleeve within the packing segment of the plunger bore.
Regarding claim 3, Maurer teaches that the retention mechanism (25) abuts an end portion (28) of the sleeve (21), in the sense that it is unitary therewith and adjacent thereto.  The examiner notes that the orientation of the abutment is not claimed.
Regarding claim 4, Maurer teaches that the sleeve (21) is fixedly retained within the packing segment (26) by the retention mechanism (25).  
Regarding claim 5, Maurer teaches a seal (27) between the sleeve (21) and the packing segment (26).
Regarding claim 6, Maurer teaches a ring (28) having a smaller in diameter than the inner diameter of the sleeve (21).
Regarding claim 7, Maurer teaches a groove (20) into which the retention mechanism (25) extends by threaded engagement.
Regarding claim 8, Maurer teaches a recess (20) into which the retention mechanism (25) extends.
Regarding claim 9, Maurer teaches a threaded recess (20) and the retention mechanism (25) is a threaded insert threadedly received within the recess (20).
Regarding claim 10, Maurer teaches a threaded fastener (20) securement.
Regarding claim 11, Maurer teaches a reciprocating pump (see col. 2, last line through col. 3, ln. 4), comprising a power end section (col. 3, ln. 11-15), a fluid end section (10, 11), the fluid end section having a fluid cylinder comprising: a body (10) having a pressure chamber contained in a plunger bore (140 that fluidly communicates with the pressure chamber, the plunger bore comprising a packing segment (26) configured to hold a packing (22); a sleeve (21) received within the packing segment of the plunger bore, the sleeve being configured to hold a plunger (15) within an internal passage (24) of the sleeve such that the plunger is configured to reciprocate within the plunger bore during operation of the reciprocating pump; and a retention mechanism (25) secured within the plunger bore such that the retention mechanism is configured to retain the sleeve within the packing segment of the plunger bore.
Regarding claim 13, Maurer teaches that the retention mechanism (25) abuts an end portion (28) of the sleeve (21), in the sense that it is unitary therewith and adjacent thereto.  The examiner notes that the orientation of the abutment is not claimed.
Regarding claim 14, Maurer teaches that the sleeve (21) is fixedly retained within the packing segment (26) by the retention mechanism (25).  
Regarding claim 15, Maurer teaches a seal (27) between the sleeve (21) and the packing segment (26).
Regarding claim 16, Maurer teaches a groove (20) into which the retention mechanism (25) extends by threaded engagement.
Regarding claim 17, Maurer teaches a threaded recess (20) and the retention mechanism (25) is a threaded insert threadedly received within the recess (20).
Regarding claim 18, Maurer teaches a threaded fastener (20) securement. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 687,108 to Atkinson (Atkinson) in view of WO 01/09343 to Pippert (Pippert).
Regarding claim 19, Atkinson teaches a method for installing a sleeve in a bore comprising  cooling the sleeve (page 2, line 55) such that the sleeve shrinks radially inward, inserting the sleeve into a packing segment of a bore (page 1, ln. 63-70), and heating the sleeve to form an interference fit.  Atkinson does not teach a retention mechanism.  Pippert teaches a retention mechanism for a sleeve in the form of a snap ring (21) which is provided to retain a sleeve.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a retention mechanism as taught by Pippert to the sleeve of Atkinson in order to redundantly hold the sleeve in an installed position.
Regarding claim 20, Atkinson is silent regarding the means of heating a cold sleeve to obtain an interference fit.  However, inasmuch as ambient atmosphere is free to the manufacturer, it would have been advantageously inexpensive to allow the sleeve to return to ambient temperature by exposure thereto in order to establish the desired fit.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer in view of Pippert.
Regarding claims 2 and 12 together, Maurer teaches the limitations of the parent claims as discussed above, but does not teach the use of a snap ring as a retention mechanism.  Pippert teaches another sleeve structure generally and particularly teaches the use of a snap ring (21) as a retention mechanism to hold a sleeve in place.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a retention mechanism as taught by Pippert to the sleeve of Maurer in order to redundantly hold the sleeve in an installed position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        14 June 2022